Citation Nr: 0109111	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  95-23 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for a lung disability, 
to include asthma.

3.  Entitlement to service connection for a skin condition, 
to include squamous cell carcinoma, based on exposure to 
Agent Orange during service.

4.  Entitlement to service connection for hypertension 
claimed as secondary to service-connected post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Counsel


INTRODUCTION

The veteran had active military service from July 1970 to 
January 1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  A May 1995 rating decision, in pertinent part, 
denied service connection for a bilateral knee disability, a 
lung disability, and a skin condition.  A September 1997 
rating decision denied the claim for secondary service 
connection for hypertension as not well grounded.

In May 2000, a hearing was held before the undersigned, who 
is the Board Member making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c).  

The May 1995 rating decision also granted service connection 
for PTSD, and the veteran perfected his appeal as to 
entitlement to a higher rating.  A September 1999 rating 
decision granted a 70 percent disability rating for the 
veteran's PTSD effective from December 23, 1998.  Even though 
this was not a full grant of the benefits being sought on 
appeal, the veteran indicated in an October 1999 statement 
that he was satisfied with the recent rating decision 
concerning his PTSD and only wanted to continue his appeal on 
the knee, lung, skin, and hypertension issues discussed 
above.  An appeal may be withdrawn in writing at any time 
before the Board renders a decision.  See 38 C.F.R. § 20.204.  
Once the veteran withdrew this issue from his appeal, there 
remained no allegations of errors of fact or law for 
appellate consideration.  This issue, therefore, is not 
presently before the Board.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  Here, a review of the record and 
the veteran's testimony at the May 2000 Travel Board hearing 
reveals that he apparently has received, and is continuing to 
receive, extensive treatment at the VA Medical Center in 
Tuskegee.  However, only the records for treatment provided 
to him between 1994 and 1996 have been obtained from that 
facility.  A review of the record also reveals a statement 
submitted by the veteran in September 1998 which indicates 
that he was then receiving treatment at the Montgomery VA 
Medical Center, but only a very few records have been 
obtained from that facility.  Accordingly, a remand is 
required in order to obtain all of the veteran's treatment 
and hospitalization records from the Tuskegee and Montgomery 
VA Medical Centers from 1972 to the present.  In that regard, 
it is noted that VA records are considered to be part of the 
record on appeal since they are within VA's constructive 
possession, and they must be considered when deciding a claim 
for benefits.  See Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992); see also Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3, 114 Stat. 2096 (to be codified at 38 
U.S.C.A. § 5103A(c)(2)).  

A remand also is required to obtain other records.  Although 
the veteran has submitted letters from Dr. Taylor Caffey, the 
RO has never requested the veteran's complete file from that 
physician, who has treated the veteran since 1975.  Also, the 
veteran was treated by a physician, including the performance 
of surgery, in 1989, for the skin cancer that he claims 
resulted from Agent Orange exposure, but these records have 
not been obtained.  The veteran also submitted a release for 
the RO to obtain his records from the Abbeville Clinic for 
treatment received in 1972, but this was not done.  Although 
the veteran stated the records are unavailable due to closure 
of certain facilities, the actual unavailability of the 
records must be documented.  Finally, it is noted that it is 
unclear, based on the veteran's testimony and a review of the 
claims file, whether all of his service medical records have 
been obtained.  Accordingly, the RO should attempt to obtain 
all of these records on remand.  

Accordingly, this case is REMANDED for the following:

1.  The RO should ensure that all of the 
veteran's service medical records have 
been obtained.  In that regard, it is 
noted that the veteran reports having 
received treatment during service for some 
of the conditions being claimed on appeal 
at Fort Benning, but only a few records 
from that military facility are presently 
of record.  Accordingly, in making a 
follow-up request for all of the veteran's 
service medical records, the RO should 
specifically request the records for 
medical treatment received by the veteran 
at Fort Benning.  

2.  The RO should obtain all of the 
veteran's treatment and hospitalization 
records from the Tuskegee and Montgomery 
VA Medical Centers from 1972 to the 
present.  

3.  The RO should request that the veteran 
provide a list of all of the VA and 
private medical providers who have treated 
him for the conditions being claimed on 
appeal since his separation from service.  
Appropriate releases should be obtained 
from him so that the RO can request any 
private treatment records.  Obtain all 
records of any treatment reported by the 
veteran that are not already in the claims 
file.  The Board is especially interested 
in obtaining the veteran's treatment 
records from (a) Dr. Taylor Caffey, since 
that physician has referenced treating the 
veteran since 1975; (b) the 
physician/facility where he was treated 
for skin cancer in 1989; and (c) the 
Abbeville Clinic where he was treated in 
1972.  When requesting records from 
private physicians, the RO should specify 
that actual treatment records, to include 
all diagnostic test results, as opposed to 
summaries, are preferred if available. 

4.  After all of the above record 
development has been completed, the 
veteran should be afforded a new VA 
medical examination.  The claims folder 
(or copies of pertinent medical records 
contained therein) must be made available 
to the examiner for review either before 
or during the examination.  The examiner 
should be requested to provide an opinion 
on the medical etiology of each of the 
claimed conditions and whether it is at 
least as likely as not that they are 
related to the veteran's period of service 
(or related secondarily to an already 
service-connected condition for the 
hypertension claim).  If the examiner is 
unable to offer an opinion on medical 
etiology, then an explanation should be 
provided as to why such an opinion can not 
be provided.  If the examination report is 
deficient in any respect, it should be 
returned by the RO to the examiner for 
corrective action.  38 C.F.R. § 4.2; see 
also Stegall v. West, 11 Vet.App. 268 
(1998).  

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

6.  Thereafter, the RO should readjudicate 
the veteran's service connection claims.  
If any benefit sought on appeal remains 
denied, provide the veteran and his 
representative a supplemental statement of 
the case.  The supplemental statement of 
the case must contain notice of all 
relevant actions taken on his claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  Allow an 
appropriate period of time for response.

Then, the claims folder should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  However, he is free to 
submit additional evidence and argument on the matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The purposes of this REMAND are to obtain additional 
information and to comply with all due process 
considerations.  No inference should be drawn from this 
action regarding the final disposition of these claims.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RICHARD C. THRASHER
	Acting Board Member
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


